 Exhibit 10.16 

CONVERTIBLE PROMISSORY NOTE EXCHANGE AGREEMENT

THIS CONVERTIBLE PROMISSORY NOTE EXCHANGE AGREEMENT, dated as of May 1, 2014, by
and between METROSPACES, INC., a Delaware corporation (“MSPC”), and RICHARD S.
ASTROM (the “Holder”),

WITNESSETH:

WHEREAS, MSPC, under its former corporate name, “Strata Capital Corporation,”
made a Promissory Note, dated August 13, 2013, in favor of the Holder in the
principal amount of $260,000, the maturity date of which was August 13, 2013;
and

WHEREAS, by a letter agreement dated August 12, 2013, MSPC and the Holder
modified said Promissory Note to extend its maturity date to April 14, 2014 (the
aforesaid Promissory Note, as so modified, being referred to herein as the
“Original Note”), the entire principal amount of which Existing Note remain was
then outstanding and none of the interest accrued thereon had been paid; and

WHEREAS, pursuant to a Promissory Note Exchange Agreement, dated February 19,
2014, by and between MSPC and the Holder, MSPC issued to the Holder a new
promissory note, dated February 19, 2014, in the principal amount of $260,000
(the “Existing Note”), solely in exchange for the Original Note; and

WHEREAS, the unpaid principal of the Existing Note and the interest accrued
thereon is now US$66,944.04; and

WHEREAS, the Original Note was and the Existing Note is secured by a Pledge
Agreement, dated as of August 13, 2013, between MSPC, under its former corporate
name, “Strata Capital Corporation,” and Holder (the “Pledge Agreement”); and

WHEREAS, the parties believe that the amount for which the shares of Common
Stock (as that term is hereinafter defined) into which the unpaid principal
amount if the Existing Note is presently convertible may be sold is unlikely to
equal said unpaid principal amount in light of the dilutive effect of the
issuance of shares of Common Stock upon such conversion and the downward
movement of the market price of the Common Stock that may occur when such shares
are sold; and

WHEREAS, MSPC desires to induce Holder to convert the entire principal amount of
the Existing Note and the interest accrued thereon into shares of Common Stock
as quickly as practicable; and

WHEREAS, MSPC has proposed to the Holder that MSPC issue a convertible
promissory note (as it may be replaced from time to time upon partial conversion
of the principal amount thereof pursuant to Section 5(a) of this Agreement, the
“New Convertible Note”) to the Holder, the principal amount of which New
Convertible Note will be convertible into shares of Common Stock as hereinafter
set forth, solely in exchange for, and in a principal amount equal the unpaid
principal amount of and the interest accrued on, the Existing Note,

WHEREAS, the Holder is willing to make such exchange,

NOW THEREFORE, in consideration of the premises and the mutual covenants set
forth herein, the parties agree as follows:

1. Exchange of Existing Note. The Holder will surrender the Existing Note to
MSPC and MSPC shall simultaneously deliver to the Holder, solely in exchange
therefor, the New Convertible Note, which shall be in the form annexed hereto as
Exhibit A. By virtue of such surrender and delivery, the Existing Note shall be
satisfied and Holder shall be deemed to have release any claims and waived any
and all rights and remedies that he have or may have with respect to the
Existing Note.

2. Representations and Warranties of the Holder. The Holder represents and
warrants to MSPC that his representations and warranties set forth in this
Section 2 are true, correct and complete as of the date of this Agreement and
will be true, correct and complete on and as of the date on which MSPC delivers
the New Convertible Note to him:

(a) Right to Dispose. He is the sole beneficial owner of the Existing Note and
has the exclusive right to dispose of it, free and clear of any and all claims.

1

 

(b) Binding Nature of Transaction. This Agreement constitutes his valid and
legally binding obligation, enforceable against him in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting the enforcement of,
creditors’ rights and remedies generally or by equitable principles of general
application.

(c) No Conflicts. His execution and delivery of this Agreement and the
performance of his obligations hereunder will not violate any provision of any
indenture, agreement, judgment, order or other instrument by which he or his
property is bound or conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default thereunder.

(d) Understandings. He understands that the shares of Common Stock to be issued
upon conversion under the New Convertible Note (the “Shares”) will be
“restricted securities” as defined in Rule 144 (“Rule 144”) promulgated under
the Securities Act of 1933 (the “Securities Act”) and must be held indefinitely
unless they are registered under the Securities Act or an exemption from
registration is available. He further acknowledges that he is familiar with Rule
144 and that he has been advised that Rule 144 permits resales only under
certain circumstances. He understands that, to the extent that Rule 144 is not
available, he will be unable to sell any of the Shares without either
registration under the Securities Act or the existence of another exemption from
such registration requirement. He further understands that MSPC is an issuer
that formerly was an issuer described in Section (i)(1)(i) of Rule 144 and, as a
result, Rule 144 will not be available for the resale of its securities unless,
at the time of such resale, it is subject to the reporting requirements of
Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”)
and has filed all reports and other materials required to be filed by Section 13
or 15(d) of the Exchange Act, as applicable, during the preceding 12 months (or
for such shorter period that it was required to file such reports and
materials), other than Current Reports on Form 8-K. As used herein, the term
“Common Stock” shall mean the shares of MSPC’s common stock that it is at the
time authorized to issue, unless the context in which such term is used requires
otherwise.

(e) Status of Holder. Holder is an “accredited investor” as defined in Rule 501
promulgated under the Securities Act or has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of its investment in the Common Stock.

(f) Opportunity for Additional Information. Holder acknowledges that he has had
access to the books and records of MSPC and has had the opportunity to ask
questions of and receive answers from, or obtain additional information from,
the executive officers of MSPC concerning its business and its financial and
other affairs.

3. Representations and Warranties of MSPC.

MSPC represents and warrants to the Holder that its representations and
warranties set forth in this Section 3 are true, correct and complete as of the
date of this Agreement and, except for its representations and warranties
expressly made as of the date of this Agreement, will be true, correct and
complete on and as of each date on which the Holder converts any of the
principal of and interest on the New Convertible Note into shares of Common
Stock:

(a) Organization, Good Standing and Power. MSPC is a corporation incorporated,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite corporate power to own, lease and operate its properties
and assets and to conduct its business as it is now being conducted. MSPC does
not have any Subsidiaries or own securities or interests of any kind in any
other entity, except as disclosed in the Registration of MSPC on Form S-1, filed
on February 11, 2013, with the United States Securities and Exchange Commission
(the “SEC”), as amended, and the reports, schedules, forms, statements and other
documents required to be filed by MSPC with the SEC pursuant to the reporting
requirements of the Exchange (all of such reports, schedules, forms, statements
and other documents, together with the aforesaid Registration Statement,
including, without limitation, filings and instruments incorporated by reference
therein, being referred to herein as the “SEC Documents”). Each of MSPC and its
Subsidiaries is duly qualified as a foreign corporation to do business and is in
good standing in every jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except for
any jurisdiction(s) (alone or in the aggregate) in which the failure to be so
qualified will not have a Material Adverse Effect. For the purposes of this
Agreement, “Material Adverse Effect” means any adverse effect on the business,
operations, properties, prospects or financial condition of MSPC and its
Subsidiaries and which is material to such entity or other entities controlling
or controlled by such entity or which is likely to materially hinder the
performance by MSPC of its obligations hereunder and under this Agreement. As
used herein the term “Subsidiary” means any corporation or other juridical
entity of which at least a majority of the securities or other ownership
interest having ordinary voting power (absolutely or contingently) for the
election of directors, managers or other persons performing similar functions
are at the time owned directly or indirectly by MSPC.

2

 



(b) Authorization; Enforcement. MSPC has all requisite corporate power and
authority to enter into and perform this Agreement and to issue the Shares upon
conversion under the New Convertible Note. The execution, delivery and
performance of this Agreement and the New Convertible Note by MSPC and the
consummation by it of the transactions contemplated hereby and thereby have been
duly and validly authorized by all requisite corporate action. This Agreement
has been, and upon its delivery, the New Convertible Note will be, duly executed
and delivered by MSPC. This Agreement constitutes and the New Convertible Note
when executed and delivered will constitute a valid and binding obligation of
MSPC enforceable against MSPC in accordance with its respective terms, except as
such enforceability may be limited by applicable bankruptcy, reorganization,
moratorium, liquidation, conservatorship, receivership or similar laws relating
to, or affecting generally the enforcement of, creditor’s rights and remedies or
by other equitable principles of general application.

(c) Capitalization. As of the date of this Agreement, the authorized capital
stock of MSPC and the shares thereof currently issued and outstanding are as set
forth in the SEC Documents (as that term is hereinafter defined). No securities
of MSPC are entitled to preemptive rights or registration rights and there are
no outstanding options, warrants, scrip, rights to subscribe to, call or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of MSPC. Except for (i) this
Agreement and (ii) as set forth in Section 2(f), there are no existing of
proposed contracts, commitments, understandings, or arrangements with any
individual, corporation, partnership, trust, incorporated or unincorporated
association, joint venture, limited liability company, joint stock company,
government (or an agency or political subdivision thereof) or other entity of
any kind (a “Person”) by which MSPC is or may become bound to issue additional
shares of the capital stock of MSPC or options, securities or rights (whether
issued by MSPC or any Subsidiary) convertible into shares of capital stock of
MSPC. Except as set forth in the SEC Documents, MSPC is not a party to or bound
by any agreement or understanding granting registration or anti-dilution rights
to any Person with respect to any of its equity or debt securities. MSPC is not
a party to, and it has no knowledge of, any agreement or understanding
restricting the voting or transfer of any shares of the capital stock of MSPC.
All of the outstanding shares of MSPC’s capital stock are duly and validly
authorized, fully paid and nonassessable.

(d) Certificate of Incorporation; Bylaws. The certificate of incorporation and
by-laws, each as amended to the date of this Agreement, are as set forth in the
SEC Documents.

(e) Issuance of Shares. The Shares have been duly authorized by all requisite
corporate action and, when issued and delivered in accordance with the terms of
this Agreement and the New Convertible Note, will be validly issued and
outstanding, fully paid and nonassessable and free and clear of all liens,
encumbrances and rights of refusal of any kind and the Holder will be entitled
to all rights accorded to a holder of Common Stock.

(f) No Conflicts. The execution, delivery and performance of this Agreement and
the New Convertible Note by MSPC and the consummation by MSPC of the
transactions contemplated hereby and thereby do not and will not (i) violate any
provision of MSPC’s certificate of incorporation or bylaws as then in effect,
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, mortgage, deed of trust, indenture, note, bond, license, lease
agreement, instrument or obligation to which MSPC or any of its Subsidiaries is
a party or by which MSPC or any of its Subsidiaries’ respective properties or
assets are bound, (iii) create or impose a lien, mortgage, security interest,
charge or encumbrance of any nature on any property or asset of MSPC or any of
its Subsidiaries under any agreement or any commitment to which MSPC or any of
its Subsidiaries is a party or by which MSPC or any of its Subsidiaries is bound
or by which any of their respective properties or assets are bound, or
(iv) result in a violation of any federal, state, local or foreign statute,
rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations) applicable to MSPC or any of its Subsidiaries
or by which any property or asset of MSPC or any of its Subsidiaries is bound or
affected, except, in all cases other than violations pursuant to clauses (i) or
(iv) (with respect to federal and state securities laws) above, for such
conflicts, defaults, terminations, amendments, acceleration, cancellations and
violations as would not, individually or in the aggregate, have a Material
Adverse Effect. The business of MSPC and its Subsidiaries is not being conducted
in violation of any laws, ordinances or regulations of any governmental entity,
except for possible violations which singularly or in the aggregate do not and
will not have a Material Adverse Effect. Neither MSPC nor any of its
Subsidiaries is required under federal, state, foreign or local law, rule or
regulation to obtain any consent, authorization or order of, or make any filing
or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under this Agreement or the
New Convertible Note or issue the Shares.

3

 



(g) Reporting Requirements; SEC Documents; Financial Statements. MSPC was
continuously subject to the reporting requirements of Section 15(d) of the
Exchange Act from May 15, 2013, to November 25, 2013, and on the latter date
became subject to the reporting requirements of Section 13 of the Exchange Act.
Since it first became subject to any of the reporting requirements of the
Exchange Act, MSPC has timely filed all reports, schedules, forms, statements
and other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the Exchange Act. As of their respective dates, the
SEC Documents complied in all respects with the requirements of the Securities
Act and the Exchange Act and the rules and regulations of the SEC promulgated
thereunder, and none of the SEC Documents, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The financial
statements of MSPC included in the SEC Documents complied in all respects with
applicable accounting requirements and the rules and regulations of the SEC with
respect thereto as in effect at the time of their filing. Such financial
statements were prepared in accordance with generally accepted accounting
principles consistently applied during the periods involved, except as may be
otherwise specified in such financial statements or the notes thereto, and
fairly present in all material respects the financial position of MSPC as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

(h) No Material Adverse Change. Since December 31, 2013, MSPC has not
experienced or suffered any Material Adverse Effect.

(i) No Undisclosed Liabilities. Neither MSPC nor any of its Subsidiaries has any
liabilities, obligations, claims or losses (whether liquidated or unliquidated,
secured or unsecured, absolute, accrued, contingent or otherwise) other than
those set forth on the balance sheets included in the SEC Reports or incurred in
the ordinary course of MSPC’s or its Subsidiaries respective businesses since
December 31, 2013, and which, individually or in the aggregate, do not or would
not have a Material Adverse Effect on MSPC or its Subsidiaries.

(j) No Undisclosed Events or Circumstances. Since December 31, 2013, no event or
circumstance has occurred or exists with respect to MSPC or its Subsidiaries or
their respective businesses, properties, prospects, operations or financial
condition, which, under applicable law, rule or regulation, requires public
disclosure or announcement by MSPC but which has not been so publicly announced
or disclosed.

(k) No Actions Pending. There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or other proceeding pending
or, to the knowledge of MSPC, threatened against MSPC or any Subsidiary which
questions the validity of this Agreement or any of the transactions contemplated
hereby or thereby or any action taken or to be taken pursuant hereto or thereto.
There is no action, suit, claim, investigation, arbitration, alternate dispute
resolution proceeding or other proceeding pending or, to the knowledge of MSPC,
threatened against or involving MSPC, any Subsidiary or any of their respective
properties or assets, which individually or in the aggregate, would have a
Material Adverse Effect. There are no outstanding orders, judgments,
injunctions, awards or decrees of any court, arbitrator or governmental or
regulatory body against MSPC or any Subsidiary or any officers or directors of
MSPC or any Subsidiary in their capacities as such, which individually, or in
the aggregate, would have a Material Adverse Effect.

(l) Governmental Approvals. No authorization, consent, approval, license,
exemption of, filing or registration with any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, is or
will be necessary for, or in connection with, the execution, delivery and
performance of this Agreement and the New Convertible Note and the issuance of
the Shares.

(m) Absence of Certain Developments. Since December 31, 2013, except as
disclosed in or contemplated by this Agreement or in the SEC Documents, or as
known or disclosed to Holder, neither MSPC nor any Subsidiary has:

(i)issued any stock, bonds or other corporate securities or any rights, options
or warrants with respect thereto;

(ii)borrowed any amount or incurred or become subject to any liabilities
(absolute or contingent) except current liabilities incurred in the ordinary
course of business;

(iii)discharged or satisfied any lien or encumbrance or paid any obligation or
liability (absolute or contingent), other than current liabilities paid in the
ordinary course of business;

4

 

(iv)declared or made any payment or distribution of cash or other property to
stockholders with respect to its stock, or purchased or redeemed, or made any
agreements so to purchase or redeem, any shares of its capital stock;

(v)sold, assigned or transferred any other tangible assets, or canceled any
debts or claims, except in the ordinary course of business;

(vi)sold, assigned or transferred any patent rights, trademarks, trade names,
copyrights, trade secrets or other intangible assets or intellectual property
rights, or disclosed any proprietary confidential information to any Person
except in the ordinary course of business;

(vii)suffered any substantial losses or waived any rights of material value,
whether or not in the ordinary course of business, or suffered the loss of any
material amount of prospective business;

(viii)made any changes in employee compensation;

(ix)entered into any material transaction other than in the ordinary course of
business;

(x)made charitable contributions or pledges;

(xi)suffered any material damage, destruction or casualty loss, whether or not
covered by insurance;

(xii)experienced any material problems with labor or management in connection
with the terms and conditions of their employment;

(xiii)entered into or proposed to enter into an agreement, written or otherwise,
to take any of the foregoing actions; or

(xiv)effected two or more events of the foregoing kind which in the aggregate
would cause a Material Adverse Effect.

(n) Form 10 Information; Non-Shell Status. On February 11, 2013, MSPC filed a
registration statement on Form S-1 with the SEC, containing “Form 10
Information,” as that term is defined in Section (i)(3) of Rule 144, and stated
therein that it had ceased to be an issuer described in section (i)(1)(i) of
Rule 144. MSPC is not, and at no time since February 11, 2013 has it been, such
an issuer.

(o) Disclosure. The representations and warranties contained in this Section 3
do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements and information
contained in this Section 3 not misleading. The disclosures contained in the SEC
Reports do not contain any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements and information
contained in the SEC Reports not misleading.

4. Covenants.

(a) Covenants of MSPC. MSPC covenants with the Holder as follows:

(i) Filing of Reports under the Exchange Act; No Termination of Exchange Act
Registration. As long as the New Convertible Note is outstanding and as long as
the Holder or any entity controlled by him holds any of the shares of Common
Stock issued upon conversion under the New Convertible Note, MSPC (i) will
timely file all reports and other materials required to be filed by Section 13
of the Exchange Act, other than Current Reports on Form 8-K, and (ii) will at
all times maintain the registration of its Common Stock under Section 12(b) or
(g) of the Exchange Act.

(ii) Notice of Breach. MSPC shall give immediate notice only by personal
delivery or e-mail to the Holder upon becoming aware of MSPC’s failure to comply
with its covenant set forth in subsection (a) of this Section 4.

(iii) Other Agreements. MSPC shall not enter into any agreement in which the
terms of such agreement would restrict or impair the right or ability of MSPC or
any Subsidiary to perform its obligations under this Agreement or to issue
shares of Common Stock upon conversion under the New Convertible Note.

5

 



(iv) Reservation of Shares. MSPC will immediately establish a reserve of
2,100,000,000 shares of its Common Stock for the issuance of shares of Common
Stock upon conversion of the New Convertible Note. In the event that the
Corporation shall amend its certificate of incorporation to provide for the
Reverse Split, the number of shares in such reserve after the Reverse Split may
be reduced in the same ratio as the number of shares of outstanding Common Stock
were thereby reduced, provided that the number of shares in such reserve after
the consummation of such reverse split shall not be less than 1,000,000,000.

(vii) No Registration Statement. MSPC will not file any registration statement
under the Securities Act until one year after the date on which the Holder shall
first have converted any portion of the New Convertible Note into shares of
Common Stock or December 31, 2014, whichever shall first occur, provided that
MSPC may comply with its obligations under any agreement under which it is
obligated to maintain the effectiveness of any registration statement that was
filed and declared effective prior to the date of this Agreement.

(b) Covenants of the Holder.

(i) The Holder will comply with all applicable federal and state securities laws
in connection with the offer and of the Shares.

(ii) The Holder shall convert the principal amount of the New Convertible Note
into shares of Common Stock as quickly as practicable, provided that he shall
not be required to comply with this covenant to the extent that such compliance
would cause him to be the beneficial holder of more than 9.9% of the shares of
Common Stock at the time outstanding.

5. Conversion.

(a) Conversion. After the delivery of the New Convertible Note, Holder shall
have the right, at his option, to convert, subject to the terms and provisions
of this Section 5, all or any portion of the principal amount of the New
Convertible Note and the interest accrued thereon into such number of fully paid
and nonassessable shares of Common Stock as shall be equal to the portion of
such unpaid principal that the Holder desires to convert divided by the
Conversion Price then in effect, by delivery of the New Convertible Note to MSPC
at its address for Notice; provided, however, that MSPC shall not issue any
fractional shares in connection with any conversion pursuant to this Section 5,
but shall round up any fractional share to the next highest share. In the event
that the Holder shall exercise his option so to convert with respect to less
than the entire aggregate principal amount of the New Convertible Note then
outstanding, MSPC shall issue to the Holder a replacement for the New
Convertible Note that was delivered to MSPC, duly executed by MSPC, in form
identical to the New Convertible Note so delivered, for the principal amount of
the New Convertible Note that has not been so converted, dated as of the
Conversion Date (as that term is hereinafter defined).

(b) Delivery of Stock Certificates; Time Conversion Effective; No Adjustment for
Interest or Dividends. As promptly as practicable after the surrender (as herein
provided) of the New Convertible Note for conversion, MSPC shall deliver or
cause to be delivered to or upon the written order of the Holder, certificates
representing the number of fully paid and nonassessable Shares into which the
New Convertible Note shall have been converted. Subject to the following
provisions of this Subsection (b), such conversion shall be deemed to have been
made at the close of business on the date on which the New Convertible Note
shall have been surrendered for conversion as provided in Subsection (a) of this
Section 5 (the “Conversion Date”), so that the rights of the Holder under the
New Convertible Note as such (to the extent that the New Convertible Note is
converted) shall cease at such time and the person or persons entitled to
receive the Shares upon conversion of the New Convertible Note shall be treated
for all purposes as having become the record holder or holders of such Shares at
such time; provided, however, that no such surrender on any date when the stock
transfer books of MSPC shall be closed shall be effective to constitute the
person or persons entitled to receive Shares upon such conversion as the record
holder or holders of such Shares on such date, but such surrender shall be
effective to constitute the person or persons entitled to receive such Shares as
the record holder or holders thereof for all purposes at the close of business
on the next succeeding day on which such stock transfer books are open or MSPC
is required to convert the New Convertible Note. MSPC will, at the time of any
partial conversion of the New Convertible Note, upon request of the Holder,
acknowledge in writing its continuing obligation to the Holder in respect of any
rights to which he shall continue to be entitled under the New Convertible Note
as in effect after such conversion, provided that, the failure of the Holder to
make any such request shall not affect the continuing obligation of MSPC to the
Holder in respect of such rights.

6

 



If the day for the exercise of the conversion right shall not be a business day
at the palace where Notice of conversion is to be given, then such conversion
right will be deemed to be exercised on the next succeeding day which is a
Business Day.

No adjustment in respect of interest or cash dividends shall be made upon
conversion of the New Convertible Note. MSPC shall pay all unpaid interest on
the New Convertible Note so converted which has accrued to (but not including)
the date upon which such conversion is deemed to have been effected in
accordance with this Subsection (b).

(c) Conversion Price. The Conversion Price for the conversion into shares of
Common Stock of the principal amount of and interest accrued on the New
Convertible Note shall be the par value of the Common Stock.

(d) Adjustment of Conversion Price. The Conversion Price shall be subject to
adjustment as follows, provided that the Conversion Price shall never be less
than the par value of the Common Stock:

(i) In case MSPC shall, after the date of the New Convertible Note, (A) pay a
stock dividend or make a distribution in shares of its capital stock (whether
shares of its Common Stock or of capital stock of any other class), (B)
subdivide its outstanding shares of Common Stock, (C) combine its outstanding
shares of Common Stock into a smaller number of shares, or (D) issue by
reclassification of its shares of Common Stock any shares of capital stock of
MSPC, the Conversion Price in effect immediately prior to such action shall be
adjusted so that the holder of the New Convertible Note thereafter surrendered
for conversion shall be entitled to receive an equivalent number of shares of
its Common Stock or capital stock of any other class which it would have owned
immediately following such action had the New Convertible Note been converted
immediately prior thereto. Any adjustment made pursuant to this Subsection (i)
shall become effective immediately after the record date in the case of a
dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or reclassification.

(ii) In case MSPC, after the date hereof, shall issue rights, warrants or
options entitling the recipients thereof to subscribe for or purchase shares of
Common Stock (or securities convertible into Common Stock) at a price per share
less than the Conversion Price for the New Convertible Note then in effect, the
Conversion Price in effect immediately prior thereto shall be adjusted so that
it shall equal the price determined by multiplying the Conversion Price in
effect for immediately prior to the date of issuance of such rights, warrants or
options by a fraction of which the numerator shall be the number of shares of
Common Stock outstanding on the date of issuance of such rights, warrants or
options (immediately prior to such issuance), plus the number of shares of
Common Stock which the aggregate offering price of the total number of shares of
Common Stock so offered for subscription or purchase (or the aggregate
conversion price of the convertible securities so offered to subscription or
purchase) would purchase at the Conversion Price then in effect, and of which
the denominator shall be the number of shares of Common Stock outstanding on the
date of issuance of such rights, warrants or options (immediately prior to such
issuance) plus the number of additional shares of Common Stock so offered for
subscription or purchase (or into which the convertible securities so offered
for subscription or purchase are convertible). Such adjustment shall be made
successively whenever any such rights, warrants or options are issued. In
determining whether any rights, warrants or options entitle the holder of the
New Convertible Note to subscribe for or purchase shares of Common Stock (or
securities convertible into Common Stock) at less than the Conversion Price then
in effect and in determining the aggregate offering price of such shares of
Common Stock (or conversion price of such convertible securities), there shall
be taken into account any consideration received by MSPC for such rights,
warrants or options (and for such convertible securities), the value of such
consideration, if other than cash, to be determined in good faith by the Board
of Directors of MSPC (which determination shall be conclusive). If at the end of
the period during which such warrants, rights or options are exercisable not all
of such warrants, rights or options shall have been exercised, the adjusted
Conversion Price shall be immediately readjusted to the Conversion Price which
would have been in effect based on the number of additional shares of Common
Stock actually issued (or the number of shares of Common Stock actually
issuable) upon conversion of the convertible securities.

7

 



(iii) In case MSPC, after the date of the New Convertible Note, shall distribute
to all holders of its outstanding Common Stock any shares of capital stock
(other than Common Stock), evidences of its indebtedness or assets (including
securities and cash, but excluding any cash dividend paid out of current or
retained earnings of MSPC and dividends or distributions payable in stock for
which adjustment is made pursuant to Subsection (i) of this Section 5(d) or
rights, warrants or options to subscribe for or purchase securities of MSPC
(excluding those referred to in Subsection (ii) of this Section 5(d), then in
each such case, the Conversion Price shall be adjusted so that the same shall
equal the price determined by multiplying the Conversion Price in effect
immediately prior to the record date of such distribution by a fraction of which
the numerator shall be the Conversion Price for such New Convertible Note then
in effect less the fair market value on such record date (as determined in good
faith by the Board of Directors of MSPC, which determination shall be
conclusive) of the portion of the capital stock or the evidences of indebtedness
or the assets so distributed to the holder of one share of Common Stock or of
such subscription rights, warrants or options applicable to one share of Common
Stock and of which the denominator shall be the Conversion Price then in effect.
Such adjustment shall become effective immediately after the record date for the
determination of stockholders entitled to receive such distribution. If at the
end of the period during which warrants, rights or options described in this
Subsection (iii) are exercisable not all such warrants, rights or options shall
have been exercised, the adjusted Conversion Price shall be immediately
readjusted to what it would have been based on the number of warrants, rights or
options actually exercised.

(iv) Notwithstanding anything in subsection (ii) or (iii) of this Section 5(d)
to the contrary, with respect to any rights, warrants or options covered by
Subsection (ii) or (iii) of this Section 5(d), if such rights, warrants or
options are exercisable only upon the occurrence of specified events, then for
purposes of this Section 5(d), such rights, warrants or options shall not be
deemed issued or distributed, and any adjustment to the Conversion Price
required by subsection (ii) or (iii) of this Section 5(d) shall not be made
until such events occur and such rights, warrants or options become exercisable.

(v) In case MSPC, after the date of the New Convertible Note, shall issue shares
of its Common Stock (excluding those rights, warrants, options, shares of
capital stock or evidences of its indebtedness or assets referred to in
subsection (ii) or (iii) of this Section 5(d)) at a net price per share less
than the Conversion Price on the date that MSPC fixes the offering price of such
additional shares, the Conversion Price shall be reduced immediately thereafter
so that it shall equal the price determined by multiplying such Conversion Price
in effect immediately prior thereto by a fraction of which the numerator shall
be the number of shares of Common Stock outstanding immediately prior to the
issuance of such additional shares plus the number of shares of Common Stock
which the aggregate offering price of the total number of shares of Common Stock
so offered would purchase at the Conversion Price then in effect and the
denominator shall be the number of shares of Common Stock that would be
outstanding immediately after the issuance of such additional shares. Such
adjustment shall be made successively whenever such an issuance is made. This
Subsection (v) shall not apply to Common Stock issued to any employee, officer
or director of MSPC under a bona fide employee or director benefit plan adopted
by MSPC and approved by the stockholders of MSPC.

(vi) In any case in which this Section 5(d) shall require that an adjustment be
made immediately following a record date or an effective date, MSPC may elect to
defer (but only until five Business Days following the mailing by MSPC to the
holder of New Convertible Note of the certificate required by subsection (viii)
of this Section 5(d), issuing to the holder of the New Convertible Note
converted after such record date or effective date the shares of Common Stock
issuable upon such conversion over and above the shares of Common Stock issuable
upon such conversion on the basis of the Conversion Price prior to adjustment.

(vii) No adjustment in the Conversion Price of the New Convertible Note shall be
required to be made unless such adjustment would require an increase or decrease
of at least one percent (1%) in such price; provided, however, that any
adjustments which by reason of this Subsection (vii) are not required to be made
shall be carried forward and taken into account in any subsequent adjustment.
All calculations under this Section 5(d) shall be made to the nearest one
hundredth of one cent.

(viii) Whenever the Conversion Price is adjusted as provided in this Section 5,
MSPC will promptly mail to the holder of the New Convertible Note a certificate
of MSPC’s Treasurer or Chief Financial Officer setting forth the Conversion
Price as so adjusted and a brief statement of facts accounting for such
adjustment.

8

 



(ix) Irrespective of any adjustment or change in the Conversion Price and the
number of Shares actually purchasable under the New Convertible Note, a New
Convertible Note thereafter issued in replacement of New Convertible Note
surrendered upon the partial conversion of such New Convertible Note may
continue to express the Conversion Price per Share thereunder as the Conversion
Price per Share as set forth in such New Convertible Note when initially issued.

(e) Consolidation or Merger. If MSPC shall at any time consolidate or merge with
or into another corporation, (i) MSPC shall give at least five (5) days’ prior
written notice to the Holder of such consolidation or merger and the terms
thereof and (ii) the holder of a New Convertible Note shall thereafter be
entitled to receive, upon the conversion thereof, the securities or property to
which a holder of the number of Shares then deliverable upon the conversion
thereof would have been entitled upon such consolidation or merger. MSPC shall
take such steps in connection with such consolidation or merger as may be
necessary to assure such holder that the provisions of this Agreement shall
thereafter be applicable, as nearly as reasonably may be in relation to any
securities or property thereafter deliverable upon the conversion of the New
Convertible Note including, but not limited to, obtaining a written
acknowledgement from the continuing corporation or other appropriate corporation
of its obligation to supply such securities or property upon such conversion.
The sale of all or substantially all of the assets of MSPC shall be deemed a
consolidation or merger for the foregoing purposes.

(f) Taxes on Conversion. The issuance of certificates for Shares upon the
conversion of New Convertible Note shall be made without charge to the Holder
for any issue or stamp tax in respect of the issuance of such certificates, and
such certificates shall be issued in the respective names of, or in such names
as may be directed by, the holder of the New Convertible Note; provided,
however, that MSPC shall not be required to pay any tax which may be payable in
respect of any transfer involved in the issuance and delivery of any such
certificate in a name other than that of the Holder and MSPC shall not be
required to issue or deliver such certificates unless or until the person or
persons requesting the issuance thereof shall have paid to MSPC the amount of
such tax or shall have established to the satisfaction of MSPC that such tax has
been paid.

(g) Prepayment. MSPC shall have no right to prepay the New New Convertible Note,
unless Holder defaults in its covenant under Section 4(b)(2), in which event,
MSPC may prepay the New Convertible Note, in whole or in part, the New
Convertible Note, upon ten (10) days’ Notice of any such prepayment. During such
10-day period, the Holder’s rights in respect of conversion shall be unaffected
by the giving of such Notice. Prepayments shall be applied first to accrued
interest and then to principal.

6. Pledge Agreement. The Pledge Agreement, dated August 13, 2012, by and between
MSPC and Holder, as amended, is hereby terminated.

7. Miscellaneous

(a) Specific Enforcement; Consent to Jurisdiction. (a) MSPC and the Holder
acknowledge and agree that irreparable damage would occur in the event that any
of the provisions of this Agreement and the conversion obligations of MSPC under
the New Convertible Note were not performed in accordance with their specific
terms or were otherwise breached. It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent or cure breaches of
such provisions and such conversion obligations and to enforce them
specifically, this being in addition to any other remedy to which any of them
may be entitled by law or equity.

(b) Governing Law; Jurisdiction; Legal Fees. This Agreement and the New
Convertible Note shall be governed by and construed in accordance with the
internal laws of the State of Florida, without giving effect to its choice of
law provisions. MSPC and the Holder each (i) hereby irrevocably submits to the
non-exclusive jurisdiction of the state and federal courts of the State of
Florida for the purposes of any suit, action or proceeding arising out of or
relating to this Agreement or the New Convertible Note and the transactions
contemplated hereby or thereby, and (ii) hereby waives, and agrees not to assert
in any such suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of such court, that the suit, action or proceeding
is brought in an inconvenient forum or that the venue of the suit, action or
proceeding is improper. MSPC and the Holder each consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address in effect for notices to it under this Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof. Nothing in this Subsection shall affect or limit any right to
serve process in any other manner permitted by law. MSPC and the Holder hereby
agree that the prevailing party in any suit, action or proceeding relating to
this Agreement or the New Convertible Note shall be entitled to reimbursement
for reasonable legal fees and expenses from the non-prevailing party.

9

 



(c) Entire Agreement; Amendment. This Agreement contains the entire
understanding and agreement of the parties with respect to the matters covered
hereby and, except as specifically set forth herein, neither MSPC nor the Holder
makes any representation, warranty, covenant or undertaking with respect to such
matters, and they supersede all prior understandings and agreements with respect
to said subject matter, all of which are merged herein. No provision of this
Agreement may be waived or amended other than by a written instrument signed by
MSPC and the Holders.

(d) Notices. Any notice, demand, request, waiver or other communication required
or permitted to be given hereunder or under the New Convertible Note (a
“Notice”) shall be written and unless a specific method for giving a Notice is
specified in any other provision of this Agreement, shall be personally
delivered (to MSPC’s president if Notice is given to it and to Richard S. Astrom
if Notice is given to him), transmitted by email to the e-mail address for the
recipient specified below in this Subsection (d) or sent by a recognized courier
service to the physical address specified below, with all courier fees (but not
customs duties) prepaid. Any such Notice shall be effective (a) if personally
delivered, upon its delivery, (b) if transmitted by email, at 8:00 a.m., Miami
time, on the next business day thereafter or (c) if sent by courier, on the
business day next following the delivery date shown in the courier’s proof of
delivery, but not more than four business days after the Notice is delivered to
the courier. The e-mail and physical addresses for Notices shall be:

If to MSPC:

Mail or Courier:

Metrospaces, Inc.

888 Brickell Key Drive, Suite 1102

Miami, Florida 33131

Attn: President

Email:

oscar.brito@metrospaces.net

If to the Holder:

Mail or Courier:

Richard S. Astrom

11415 NW 123d Lane

Reddick, FL 32686

Email:

r_astrom@me.com

Either party hereto may from time to time change its physical or e-mail address
for notices by giving at least ten (10) days’ written notice of such changed
address to the other party hereto; provided, however, that such physical address
shall not be outside the continental United States.

(e) Waiver. No waiver by any party of any default with respect to any provision,
condition or requirement of this Agreement or the New Convertible Note shall be
deemed to be a continuing waiver in the future or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right accruing to it thereafter.

(f) Headings. The article, section and subsection headings in this Agreement are
for convenience only and shall not constitute a part of this Agreement for any
other purpose and shall not be deemed to limit or affect any of the provisions
hereof.

10

 



(g) Successors and Assigns. This Agreement and the New Convertible Note shall be
binding upon MSPC and its successors and assigns and shall inure to the benefit
of the Holder and Holder’s heirs, executors, administrators and permitted
assigns. The Holder may assign the New Convertible Note or grant interests
therein in whole or in part and the Shares or any of them without the consent of
MSPC and each such assignee shall be entitled to the benefit of this Agreement,
provided that MSPC shall have received an opinion of counsel (which opinion and
counsel shall be reasonably satisfactory to MSPC) that such assignment has been
made pursuant to an exemption from registration under the Securities Act of
1933.

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

(i) Construction. This Agreement and the New Convertible Note shall not be
interpreted or construed with any presumption against any party by reason of its
having caused such instrument to be drafted.

(j) Survival. The representations and warranties of the Holder and MSPC set
forth in Sections 2 and 3, respectively, shall survive the execution and
delivery hereof for one (1) year, except that the representations and warranties
of MSPC set forth in Section 3(e) shall survive indefinitely. All of the
agreements and covenants of MSPC set forth herein shall survive indefinitely.

(k) Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and
shall become effective when counterparts have been signed by each party and
delivered (including by facsimile and/or by photocopy) to the other parties
hereto, it being understood that all parties need not sign the same counterpart.

(l) Severability. The provisions of this Agreement and the New Convertible Note
are severable and, in the event that any court of competent jurisdiction shall
determine that any one or more of such provisions or part of such provisions
contained shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement or the New
Convertible Note and this Agreement and the New Convertible Note shall be
construed as if such invalid or illegal or unenforceable provision, or part of
such provision, would be valid, legal and enforceable to the maximum extent
possible.

(m) Further Assurances. From and after the date of this Agreement, upon the
request of the Holder or MSPC, MSPC and the Holder shall execute and deliver
such instruments, documents and other writings as may be reasonably necessary or
desirable to confirm and carry out and to effectuate fully the intent and
purposes of this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers or agents as of the date first
above written.

/s/ Richard S. Astrom

Richard S. Astrom

METROSPACES, INC.

By: /s/ Oscar Brito

Oscar Brito

President

 

 

11

